DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
There is a discrepancy between the Certified Copy of Foreign Priority Application (filing date of 10/9/2018) and the Application Data Sheet (ADS) filed 3/26/2021 and  Written Opinion of the International Searching Authority (priority date of 10/10/2018). 
Application Data Sheet (ADS): 2018-10-10
Certified Copy: 2018-10-09

    PNG
    media_image1.png
    420
    755
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    332
    655
    media_image2.png
    Greyscale



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 has been received and considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: “Fig. 1 is a side view of a proposed angle guie;” and “Fig. 2 is a back view of the proposed angle guie;” should read - - Fig. 1 is a side view of a proposed angle guide;- - and - - Fig. 2 is a back view of the proposed angle guide; - -. Appropriate correction is required.
Claim Objections
Claim 1, line 1 is objected to because of the following informalities:  "Knife sharpening angle guide" should read - - A knife  - -.  Appropriate correction is required.
Claims 2-5, line 1 are objected to because of the following informalities:  "Knife sharpening angle guide according to claim 1" should read - - The knife  - -.  Appropriate correction is required.
Claim 3, lines 2-3 is objected to because of the following informalities:  "in the body a first pair of guiding cutouts and a second pair of guiding cutouts are formed which" should read - - in the body said guiding cutouts include a first pair of guiding cutouts and a second pair of guiding cutouts each of the guiding cutouts of the first and second pair of guiding cutouts  - -.  Appropriate correction is required.
Claim 3, line 5 is objected to because of the following informalities:  "respect to the sharpening rod of a first pair of the guiding cutouts" should read - - respect to the sharpening rod of [[a]] the first pair of guiding cutouts - -.  Appropriate correction is required.
Claim 3, line 7 is objected to because of the following informalities:  "angle of a second pair of guiding cutouts" should read - - angle of [[a]] the second pair of guiding cutouts".  Appropriate correction is required.
Claim 4, line 2 is objected to because of the following informalities:  "comprising a nozzle is provided for placement" should read - - comprising a nozzle .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "a height of the knife blade to be sharpened" is indefinite because it fails to define a specific knife, of which there is variability in blade sizes. Thus, since there is no standard knife height, then a person skilled in the art cannot ascertain the metes and bounds of the claim, and therefore the claim is rendered indefinite.  See MPEP § 2173.05(b).
Also, the term “stable” in the recitation “stable hold” of claim 5 is a relative term which renders the claim indefinite. The term “stable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In view of the above rejections, lines 3-5 of claim 5 are presumed to be: - - cavity of each guiding cutout is configured for the knife blade to be held at the predetermined angle during the sharpening process. - -

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten to overcome the minor informalities set forth above.
Claim 5 is would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the instant invention is neither anticipated nor rendered obvious by the prior art because the composition of the structural device is not shown, taught nor suggested; specifically, the prior art does not disclose a knife sharpening angle guide wherein the wider open ends of the inclined narrowing cavities of the guiding cutouts are directed to an outside of the opposite ends of the body, in combination with all the other claimed limitations. 
The prior art of McCowen (US Patent Application Publication No. 20060141916) teaches it was known in the art to have a knife sharpening angle guide (Figures 1-3:10) comprising a body (Figures 1-4:16) having a central hole (Figure 4:22) on a sharpening rod (Figures 1-3:14), the body including inclined guiding cutouts (Figures 2,4: 24,26) for receiving a knife blade (Figures 1-3:40), and wherein the guiding cutouts are located at opposite sides of the body so that the pointed ends of the inclined narrowing cavities are directed towards the central hole of the body (Figures 2,4). However, the prior art teaches that the inclined narrowing cavities are directed at the same direction towards the central hole of the body and does not teach wherein the wider open ends of the inclined narrowing cavities of the guiding cutouts are directed to an outside of the opposite ends of the body, in combination with all the other claimed limitations .
The prior art of Grooby (Foreign Patent Application Publication No. AU 2014100926 A4) teaches it was known in the art to have a knife sharpening angle guide (Figures 1:18) comprising a body (Figures 1:18) having a central hole (Figure 3:20) on a sharpening rod (Figure 1:11), the body including inclined guiding cutouts (Figure 1:23,24) for receiving a knife blade (Figure 1:30), and wherein the guiding cutouts are located at opposite sides of the body. However, the prior art teaches that the inclined guiding cutouts are directed at the same direction towards the central hole of the body. The prior art does not teach wherein the wider open ends of the inclined narrowing cavities of the guiding cutouts are directed to an outside of the opposite ends of the body, in combination with all the other claimed limitations .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA ROCHELLE WILLIAMS whose telephone number is (571)272-6999. The examiner can normally be reached Mon-Fri, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571) 270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALYSSA R WILLIAMS/Examiner, Art Unit 4165                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723